     Case 2:17-cr-00690-JS Document 27 Filed 11/13/18 Page 1 of 1 PageID #: 87

                   CRIMINAL CAUSE FOR STATUS CONFERENCE

BEFORE: SEYBERT,J.        DATE: 11/13/2018          TIME: 11:30

DOCKET NUMBER: CR 17-690               TITLE: USA-V-

DEFT NAME: ZOOBIA SHAHNAZ                                     DEFT: #
      X PRESENT    NOT PRESENT          X IN CUSTODY          ON BAIL

        ATTY. FOR DEFT.: STEVE ZISSOU                          X C.J.A.
                        X PRESENT             NOT PRESENT        RET

A.U.S.A. J. ARTHUR McCONNELL                  DEPUTY CLERK: D. FLANAGAN

COURT REPORTER:        X P. AUERBACH          M. FOLEY        F. GUERINO
   P. LOMBARDI           M. STEIGER           D. TURSI         O. WICKER

 X     CASE CALLED.     ALL COUNSEL PRESENT.

 X     CONFERENCE HELD.

 X     CASE ADJOURNED TO 11/26/2018 AT 11:30AM FOR STATUS OR PLEA.

 X     SPEEDY TRIAL INFORMATION:
       CODE TYPE: X-           START DATE: 11/ 5/2018                XSTRT
                               STOP DATE: 11/26/2018                 XSTOP

 X     DEFT. CONTINUED IN CUSTODY.

       JURY SELECTION & TRIAL SCHEDULED FOR

       MOTIONS TO BE MADE BY

       RESPONSE BY GOVERNMENT BY

       REPLY IF ANY BY

 X     OTHER: SPEEDY TRIAL TIME EXCLUDED DUE TO PLEA NEGOTIATIONS.
